Title: John Waldo to Thomas Jefferson, 27 March 1813
From: Waldo, John
To: Jefferson, Thomas


          Sir, Georgetown (S.C.) March 27th 1813
          Having, with much care and under peculiar difficulties, written a grammar of the English language, my object is now to make the public acquainted with its real merits. But the present rage for publishing works of this kind, has rendered them so numerous as to destroy all curiosity to examine them; and the high repute in which Lindly Murray’s is held, has also removed all expectation of material improvement in them. Whatever merit therefore a new work of
			 this kind may possess it must, without the aid of the few who are free from prejudices, remain in obscurity. I have, therefore knowing your laudable zeal for the
			 promotion of literature and your ability to judge of the merits of literary productions, and convinced also of the great influence your name would give its circulation I taken the liberty of presenting you with a copy of my grammar and of requesting the favor of you to give it a thorough examination, if your other numerous and more important avocations, should
			 not put it out of your power. I would not make this intrusion on your time, were I not convinced that the
			 work
			 possesses merit worthy of the public patronage of the public. In this opinion I am supported by some of the first literary characters in this state who have favoured me with their recommendations, with permission to publish them
			 in the next edition. They all unite in its being highly philosophical, while it possesses a simplicity that is well adapted to the capacity of children. I have also found from experience, that upon the plan I have there adapted that very young children acquire
			 the first principles of grammar with remarkable facility.
          If such are its merits it is a duty I owe not only to myself, but the rising generation and posterity, to use every proper exertion to make the public acquainted with it. The present edition consisting of only 500 copies, and being very incorrect, I shall, as early as possible, have a new and correct one. I will therefore, should you find the work worthy of your patronage, one to which you would feel willing to lend the influence of your name, I will thank you to send me your opinion as early as you can make it convenient.
          Your obdt ServtJohn Waldo
        